NOT FOR PUBLICATION                          FILED
                       UNITED STATES COURT OF APPEALS                       MAY 31 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 JUAN AI,                                           No.   14-72165

               Petitioner,                          Agency No. A205-328-589

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Juan Ai, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

(“IJ”) decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Lai v. Holder, 773 F.3d 966, 970 (9th Cir. 2014).

We grant the petition for review and remand.

         Substantial evidence does not support the agency’s adverse credibility

determination based on the finding that Ai offered implausible testimony as to the

circumstances surrounding her visit to the doctor in May 2001. See Ren v.

Holder, 648 F.3d 1079, 1086-89 (9th Cir. 2011) (agency mischaracterized the

testimony). Substantial evidence also does not support the agency’s determination

based on Ai’s failure to have her contraceptive device removed in the United

States. See id. at 1087-88 (agency’s findings were speculative). Further,

substantial evidence does not support the agency’s determination based on the

purported inconsistency between Ai’s testimony and her medical document as to

the forced nature of her abortion. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th

Cir. 2011) (“If [petitioner] offers a ‘reasonable and plausible explanation’ for the

apparent discrepancy, the IJ must provide a specific and cogent reason for rejecting

it.”).

         Thus, we grant the petition for review, deem Ai credible, and remand Ai’s

                                           2                                      14-72165
asylum, withholding of removal, and CAT claims to the agency for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        3                                  14-72165